Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Amendments/Remarks 
Applicant's amendments/remarks filed on 01/22/2022 have been entered. 
At least independent claims 1, 11, and 21 have been amended. 
Claims 2-5, and 12-15 cancelled.
Claims 1, 6-11, and 16-21 pending.
Examiner refers to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1, 6-11, and 16-21 are found to be allowable over the prior of records, including over those currently cited on the PTOL-892 from the updated search, as the Examiner found neither prior arts cited in its entirety, nor found any motivation to combine any of said prior arts, corresponding to the currently amended or argued claims, which teaches an intelligent voice output method which involves obtaining a voice, selecting a device to respond to the voice among the voice output devices, and outputting a response related to the voice based on the recognition status information recognized by the answering device. The response is outputted based on distance, as illustrated in the currently amended independent claims 1, 11, and 21.

       Furthermore, claims 1, 6-11, and 16-21 are found to be allowable for at least reasons stated in applicant remarks/arguments corresponding to pages 10-14 of the response filed on 01/21/2022.

Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674
1/25/2022